Citation Nr: 0317684	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  00-04 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland

THE ISSUES


1.  Entitlement to Dependency and Indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

2.  The entitlement to Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Vavrina, Counsel

INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from November 1951 to June 1955.  He 
died in October 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland (Baltimore RO), which denied service 
connection for the cause of the veteran's death and basic 
eligibility for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.  
The appellant timely filed a notice of disagreement with both 
issues and a statement of the case (SOC) was issued in April 
1999.  The appellant testified at an RO hearing in September 
1999, at which she raised the issue of entitlement to DIC 
benefits under 38 U.S.C.A. § 1318(b).  Although a 
supplemental statement of the case (SSOC) dated January 13, 
2000, listed the issues as only service connection for cause 
of death and eligibility for DEA under Chapter 35, Title 38, 
United States Code, it also addressed and denied the issue of 
entitlement to DIC under 38 U.S.C.A. § 1318.  

In April 2001, the appellant also testified at a Central 
Office (CO) hearing in Washington, D.C. before the 
undersigned Veterans Law Judge, at which the appellant's 
representative clarified that the appellant was not 
contending that the veteran's death was service connected.  
In August 2001, the Board remanded the case to the RO for 
further development.  In that remand, the Board also found 
that the appellant's claim for entitlement to service 
connection for the cause of the veteran's death had been 
withdrawn.  See 38 C.F.R. § 20.204 (2002).  The case has been 
returned to the Board for further appellate consideration.

Because this case involved a situation where the veteran was 
not rated totally disabled for a continuous period of at 
least 10 years prior to death, or at least 5 years from the 
veteran's release from active duty, it was subject to a 
temporary stay.  See Nat'l Org. of Veterans' Advocates, Inc. 
v. Sec'y of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I).  The stay on "hypothetical entitlement" claims 
was recently lifted, although the stay on processing appeals 
relating to entitlement to DIC benefits under 38 U.S.C.A. 
§§ 1311(a)(2) and 1318 where a survivor seeks to reopen a 
claim that was finally decided during the veteran's lifetime 
on the grounds of new and material evidence is continued.  
See Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).  
The appellant has not requested to reopen a finally decided 
claim and therefore, the Board will proceed with the 
adjudication of this appeal.  


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist obligations to the appellant by obtaining 
and fully developing all relevant evidence necessary for the 
equitable disposition of the issues addressed in this 
decision.

2.  The appellant was married to the veteran at the time of 
his death.

3.  The veteran died on October [redacted]
, 1998, as a result of 
arrhythmia due to coronary artery disease (CAD).  

4.  At the time of his death, the veteran was service-
connected for paralysis (motor) of the left sciatic nerve 
with atrophy of the left leg and foot drop, rated as 60 
percent disabling; for stricture of the urethra, rated as 10 
percent disabling; for residuals of a healed fracture to the 
left tibia and fibula with an 1/2 -inch shortening, for 
residuals of a fracture to the right superior and inferior 
ischiopubic rami, for residuals of a fracture of the left 
inferior ischiopubic rami, for residuals of a fracture to the 
left iliac wing, and for healed postoperative scars of the 
left buttock and left iliac crest, all of the latter rated as 
noncompensably disabling; for a combined rating of 60 
percent.

5.  The veteran was not evaluated as totally disabled for 10 
continuous years immediately preceding death nor was he rated 
totally disabled continuously after his last discharge from 
service in June 1955 for a period of not less than 5 years 
immediately preceding death.

6.  The veteran's service-connected disabilities did not 
substantially or materially contribute to the cause of the 
veteran's death.

7.  At the time of death, the veteran did not have a 
permanent total service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 for the cause of the veteran's death 
have not been met.  38 U.S.C.A. §§ 1318, 5107 (West 2002); 38 
C.F.R. § 3.22 (1999, 2002).

2.  Eligibility requirements for Survivors' and Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code, have not been met.  38 U.S.C.A. 
§§ 3500, 3501(a)(1)(D), 3510 (West 2002); 38 C.F.R. §§ 3.807, 
21.3020, 21.3021(a)(2) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  VA is not required 
to provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds that, as 
the revised version of 38 U.S.C.A. § 5107 in the VCAA 
eliminates the "well-grounded claim" requirement of 38 
U.S.C.A. § 5107 (West 1991), it is, therefore, applicable law 
under the holding in Karnas.  38 U.S.C.A. § 5107 (West 2002).  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the appellant's claims have been 
properly developed as available VA medical records, RO and CO 
hearing transcripts, a September 1997 VA examination, and 
various statements from the appellant and her representative 
have been associated with the file.

With regard to the RO's compliance with the August 2001 Board 
remand instructions, the RO, in a September 2001 letter, 
asked the appellant to identify all sources of treatment for 
the veteran's left sciatic nerve and drop foot and urethral 
stricture disorders since separation from service and to 
furnish signed authorizations for release of private medical 
records.  The RO's letter also informed the appellant of the 
notice and duty to assist provisions of the VCAA and gave the 
appellant 60 days to submit additional evidence or argument 
in support of her claims.  She did not respond.  In March 
2003, the RO readjudicated the claims and issued a rating 
decision and an SSOC, which advised her that, as a surviving 
spouse, she had failed to demonstrate that the veteran would 
have been entitled to a total disability rating for the ten 
years immediately preceding his death, including hypothetical 
entitlement to DIC benefits under both the old and revised 
provisions of 38 C.F.R. § 3.22 (1999, 2002), and gave the 
appellant 60 days to submit additional evidence or argument 
in support of her claims.  Given the foregoing, the Board 
finds that the RO has substantially complied with the Board's 
August 2001 remand.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with).

Thus, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5103A (West 
2002).  In this connection, the Board finds that the service 
medical records, the hearing transcripts, and the various VA 
treatment and examination reports, which evaluated the status 
of the veteran's health immediately preceding his death, are 
adequate for determining whether the criteria for entitlement 
to DIC benefits under the provisions of 38 U.S.C.A. §§ 1318 
and to DEA under Chapter 35, Title 38, United States Code, 
have been met.  

As noted above, in conjunction with her claims, the appellant 
was asked to identify the health care providers, who had 
treated the veteran since his discharge from service.  She 
did not respond.  The Board observes that the appellant 
testified that Dr. Alberto Gonzales in Buffalo, New York, 
treated the veteran from the 1980s to 1998.  But without a 
signed authorization for release of Dr. Gonzales' medical 
records, VA cannot request the veteran's records.  The duty 
to assist is not a one-way street, and the claimant has not 
fulfilled her duty to cooperate in this matter.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Under these 
circumstances, the Board finds that the VCAA does not mandate 
further development.  In an April 1999 SOC, SSOCs issued in 
January 2000 and March 2003, a September 2001 VCAA letter, 
the August 2001 Board remand, two rating decisions, and the 
hearing officer's and Veterans Law Judge statements at her 
hearings, VA advised the appellant of what must be shown to 
establish entitlement to DIC benefits under the provisions of 
38 U.S.C.A. §§ 1318 and to Survivors' and Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code, notified her of the new duty to assist 
provisions of the VCAA, what VA would do and had done, and 
what she should do, and gave her 60 days to provide any 
additional comments or supporting information.  Thus, in 
light of the appellant's failure to respond to the RO's 
September 2001 VCAA letter, the Board finds that VA has 
obtained, or made reasonable efforts to obtain, all medical 
evidence, which might be relevant to her claims.  
Accordingly, the Board finds that no further assistance to 
the appellant in acquiring medical evidence is required by 
statute.  38 U.S.C.A. § 5103A (West 2002).

In this case, the appellant is not prejudiced by the Board's 
consideration of her claims as VA has already met, to the 
extent possible, all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the appellant in 
this case has been notified as to the laws and regulations 
governing compensation under the provisions of 38 U.S.C.A. 
§§ 1318 for the veteran's death and to DEA under Chapter 35, 
Title 38, United States Code.  She has, by information 
letters, rating decisions, a Board remand, an SOC, SSOCs, and 
statements made at her personal hearings, been advised of the 
evidence considered in connection with her appeal.  Further, 
all of the available relevant evidence has been considered.  
In this regard, the Board observes that the appellant 
presented testimony at RO and CO hearings on appeal.  
Moreover, the appellant and her representative submitted 
additional lay statements and arguments.  Thus, the Board 
finds that there has been no prejudice to the appellant that 
would warrant further notification or development for the 
issues discussed in this decision.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

Background

Service medical records are negative for complaints or 
diagnosis of, or treatment for, any heart disorder or CAD.  
In September 1953, the veteran was injured in a truck 
accident in Korea.  He was thrown from a truck and a wheel 
ran over his left leg and pelvis.  The veteran sustained 
several fractures to the left lower extremity, a traumatic 
rupture of the bladder and a tear of the urethra.  He was 
hospitalized and his left leg was placed in a long cast.

A July 1955 VA examination report revealed that the principal 
residual of the truck accident was paralysis of the left 
sciatic nerve with leg atrophy.  Lower extremity measurements 
showed 31 inches on the right and 28 inches on the left.  The 
veteran no longer used a brace but had drop foot due to the 
sciatic nerve.  No significant abnormality of the 
cardiovascular system was found.  The examiner noted that the 
veteran's heart had regular rhythm without enlargement or 
bruits.  His blood pressure reading was 110/85.

In an August 1955 rating decision, the Buffalo, New York, 
Regional Office (Buffalo RO) granted service connection for 
residuals of a simple comminuted fracture of the left tibia, 
fibula and hip, rupture of bladder and tear of urethra, 
residual paralysis of the left sciatic nerve with marked leg 
atrophy and shortening, and left drop foot due to sciatic 
nerve palsy, malunion, and assigned a temporary total rating 
for convalescence from June 11, 1955.  The veteran was to be 
reexamined in six months, as it appeared there would be 
improvement in the use of the left lower extremity.

At a December 1955 VA examination, no significant abnormality 
of the cardiovascular system was found.  The examiner noted 
that the veteran's heart was regular with no murmur.  His 
blood pressure reading was 106/80.  The veteran walked with a 
limp and had a definite list with his pelvis lower on the 
left.  There was a curved 8- to 10-inch healed operative scar 
of the left iliac crest and 1/2-inch shortening of the left 
lower extremity.  Neurological examination showed moderate 
atrophy of the left thigh, quite severe atrophy of the left 
leg, and mild atrophy of the left foot with inability to flex 
or extend all five toes.  There was unsustained foot drop in 
heel walking on the left.  A urethral stricture was dilated 
by the examiner.  

A June 1956 rating decision assigned a 40 percent rating for 
incomplete paralysis of the left sciatic nerve with foot 
drop, a 10 percent rating for stricture of the urethra, and 
noncompensable ratings for residuals of a healed fracture to 
the left tibia and fibula with a 1/2-inch shortening, for 
residuals of a fracture to the right superior and inferior 
ischiopubic rami, for residuals of a fracture of the left 
inferior ischiopubic rami, for residuals of a fracture to the 
left iliac wing, and for healed postoperative scars of the 
left buttock and left iliac crest, all rated as 
noncompensably disabling; for a combined rating of 50 
percent, effective from December 27, 1955.

At an August 1956 VA examination, no significant abnormality 
of the cardiovascular system was found.  His blood pressure 
reading was 110/70.  The veteran walked with a limp on the 
left with 3/4-inch shortening of the leg.  His left hip lacked 
25 degrees of full flexion and his left knee lacked 20 
degrees of full flexion.  The veteran's left ankle showed 10 
degrees of flexion and extension.  He had palpable 
deformities along the shaft of the left tibia and fibula and 
could not flex the toes of his left foot.  The veteran wore 
out his left shoe tip due to tendency to drag the foot but he 
did not wear a brace.  X-rays showed fibular fracture healed 
by opposition, with satisfactory healing.  There was no 
evidence of arthritis but there was some muscular atrophy of 
the left lower extremity.  Stricture of the urethra was still 
present.

An August 1956 rating decision assigned a 60 percent rating 
for paralysis (motor) of the left sciatic nerve with atrophy 
of the left leg and foot drop, a 10 percent rating for 
stricture of the urethra, and noncompensable ratings for 
residuals of a healed fracture to the left tibia and fibula 
with a 1/2-inch shortening, for residuals of a fracture to the 
right superior and inferior ischiopubic rami, for residuals 
of a fracture of the left inferior ischiopubic rami, for 
residuals of a fracture to the left iliac wing, and for 
healed postoperative scars of the left buttock and left iliac 
crest, all rated as noncompensably disabling; for a combined 
rating of 60 percent, effective from December 27, 1955.  
These ratings remained unchanged until the veteran's death on 
October [redacted]
, 1998.

In February 1974, the veteran was hospitalized and treated 
for upper respiratory and urinary tract infections at the 
Buffalo VA Medical Center (VAMC).

In August 1976, he was hospitalized and treated for chronic 
alcoholism, delirium tremens' and acute pancreatitis.
 
From December 1979 to January 1980, the veteran was 
hospitalized and treated for chronic pulmonary tuberculosis. 

In December 1984, the veteran was treated at the emergency 
room for gout of the left ankle.

In May 1985, the veteran was treated at the emergency room 
for low back pain.

A certificate of marriage reveals that the appellant and the 
veteran were married in April 1988.

In July and August 1988, the veteran was admitted to the 
alcohol treatment program at the Buffalo VAMC. 

In October 1988, the veteran was treated at the emergency 
room for right shoulder and left knee discomfort.

In May 1990, the veteran was treated at the emergency room 
for left knee and ankle complaints thought to be probable 
gout.

In June 1991, the veteran was hospitalized and treated for 
gout of the left wrist at the Buffalo VAMC.

In October 1992, the veteran had a mass excised from the left 
scapular area of his back at the Buffalo VAMC.

In December 1992 statements in support of apportionment of 
the veteran's VA benefits, the appellant stated that the 
veteran left their home in July 1992 and kept all income but 
that which she received from Social Security for herself and 
their child.  

In a January 1993 statement contesting apportionment of his 
benefits, the veteran indicated that Denise was his ex-spouse 
and was never home when they were married.

In February 1995, the veteran was diagnosed with prostate 
cancer and underwent a radical prostatectomy at the Buffalo 
VAMC.

Subsequent VA medical records indicate that the veteran had 
radiation therapy for prostate cancer.  He was hospitalized 
for gross hematuria and a necrotic bladder lesion, in June 
1996.

In July 1997, a VA hospital summary report revealed a past 
history significant for gout, hypertension, prostate cancer 
and necrotic bladder lesions.  His blood pressure was 
140/100.  He had a heart rate of 80 and a respiratory rate of 
16.  The chest was clear.  The heart had regular rate and 
rhythm with occasional premature beats.  He was admitted for 
an acute left hemisphere infarct (probably subcortical).  
Carotid Dopplers revealed complete occlusion of the left 
internal carotid artery.  

At a September 1997 VA examination, the veteran reported that 
he had had a stroke one month ago, which had left him with 
right-sided weakness.  The examiner noted that the veteran 
had a left sciatic nerve paralysis, which left him with 
weakness of his left leg and inability to move his left foot.  
The examiner concluded that the veteran's damage from Korea 
to his left sciatic nerve and injury to his left leg was 
unchanged; however, the veteran's current problem of a new 
stroke had led to more difficulty.  While he could compensate 
for the damaged left leg previously, the damage to the 
veteran's right leg that had occurred from the stroke 
prevented any compensation.

In a March 1998 rating decision, Buffalo RO denied the 
veteran's claim for an increased rating for paralysis of the 
left sciatic nerve with atrophy and foot drop, noting that 
the veteran had not had recent treatment for his service-
connected disability and that his inability to compensate for 
his left leg weakness was due to his recent stroke and not to 
an underlying worsening of his service-connected disability 
per se.  The veteran did not appeal this decision.

In May 1998, the veteran was hospitalized and treated for 
peripheral vascular disease and ulceration of the right toe 
and underwent an uncomplicated right femoral-peroneal artery 
bypass with translocated greater saphenous vein in situ.

In a September 1998 VA Form 21-0538, Status of Dependents 
Questionnaire, the veteran's landlady attached a note 
indicating that the veteran was still married but that he and 
his wife were separated and that he was still paying child 
support and alimony to the appellant.

The veteran died on October [redacted]
, 1998, as a result of 
arrhythmia due to CAD, he had had two strokes over the past 
year.

In a March 1999 rating decision, the Baltimore RO denied 
service connection for the cause of the veteran's death and 
basic eligibility to Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.  

At a September 1999 RO hearing, the appellant's 
representative contended that the veteran was totally 
disabled 10 years prior to his death due to his service-
connected disabilities of paralysis of the left sciatic nerve 
with atrophy of the left leg and foot drop and urethral 
stricture rated as 60 and 10 percent disabling, raising the 
issue of entitlement to DIC benefits under 38 U.S.C.A. § 
1318(b).  The representative also noted that the veteran had 
applied for Social Security benefits finally receiving them 
in 1990 and asked that Social Security Administration (SSA) 
records be obtained, asserting that these records would show 
that the veteran was totally disabled 10 years prior to his 
death.  The appellant testified that the veteran's physician 
wanted the veteran to go on Social Security disability in 
1987, but the veteran's job folded before he had a chance to 
apply.  She indicated that the veteran did apply in 1987 and 
stated that it was her belief that his only disabilities were 
his service-connected disabilities.  The appellant indicated 
that the veteran began having problems with his heart in the 
late 1990s. 

SSA records were received in January 2000 and revealed that 
the veteran had indicated on his application for disability 
benefits that he became unable to work on November 15, 1990.  
SSA disability was granted, indicating that the disability 
began November 15, 1990.  The determination was based on a 
primary diagnosis of severe degenerative disc disease, 
spondylosis and gout.

In a January 2000 decision, the hearing officer confirmed the 
earlier denials and also denied entitlement to DIC benefits 
under 38 U.S.C.A. § 1318.

At an April 2001 CO hearing, the appellant testified that the 
veteran had stopped working in 1987.  She indicated that the 
veteran received SSA benefits for his leg, back, and foot and 
had not included his heart condition as a disability in his 
SSA claim.  The appellant testified that Dr. Gonzales in 
Buffalo, New York, treated the veteran for his back and legs 
from the late 1980s until the veteran's death in 1998.  The 
veteran also received treatment at the VAMC in Buffalo.  She 
met and married the veteran in 1985.  The appellant indicated 
that the veteran had been hospitalized a few times in the 
1990s but she was unsure when and whether it was for his 
service-connected disabilities.  The appellant's 
representative clarified that the appellant was not 
contending that the veteran's death was service connected but 
was seeking entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318. 

DIC Benefits under 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 (in effect 
prior to January 21, 2000), DIC shall be paid to a deceased 
veteran's surviving spouse or children in the same manner as 
if the veteran's death is service connected when the 
following conditions are met: (1) the veteran's death was not 
caused by his own willful misconduct; and (2) the veteran was 
in receipt of or for any reason (including receipt of 
military retired or retirement pay or correction of a rating 
after the veteran's death based on clear and unmistakable 
error (CUE)) was not in receipt of but would have been 
entitled to receive compensation at the time of death for a 
service-connected disability that either: i) was continuously 
rated totally disabling by a schedular or unemployability 
rating for a period of 10 or more years immediately preceding 
death; or ii) was continuously rated totally disabling by a 
schedular or unemployability rating from the date of the 
veteran's discharge or release from active duty for a period 
of not less than 5 years immediately preceding death.  
38 C.F.R. § 3.22 (1999).

The language "entitled to receive" has been interpreted by 
case law.  In Green v. Brown, 10 Vet. App. 111 (1997), the 
United States Court of Appeals for Veterans Claims (Court) 
discussed the applicable law and regulation in section 
1318(b) and 38 C.F.R. § 3.22(a), and determined that a CUE 
claim was not the sole way for a survivor to show the 
veteran's entitlement as of the time of his death.  The 
survivor has the right to attempt to demonstrate that the 
veteran hypothetically would have been entitled to receive a 
different decision on a service connection related issue 
based on evidence in the claims folder or VA custody prior to 
the veteran's death and the law then or subsequently made 
retroactively applicable.  

In Carpenter v. West, 11 Vet. App. 140 (1998), the Court 
reiterated that CUE was not the sole way to demonstrate 
section 1318 entitlement, finding that the appellant was 
entitled to adjudication of her section 1318 "entitled to 
receive" claim as though it were a claim brought by the 
veteran prior to his death without regard to any prior 
disposition of those issues during the veteran's lifetime.  
However, the Court indicated that 38 C.F.R. § 20.1106 
appeared to preclude such consideration in terms of section 
1318 claims.  However, 38 C.F.R. § 20.1106 did not apply in 
this particular case because the section 1318 claim was 
brought before the March 1992 effective date of that 
regulation.  Before March 1992, 38 C.F.R. § 19.196 did not 
preclude such consideration.

In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
determined that where a veteran had not filed a claim for VA 
benefits, the veteran's surviving spouse could still file a 
claim for DIC benefits to demonstrate that the veteran would 
have been entitled to receive VA compensation for a 100 
percent disability rating for 10 continuous years prior to 
the veteran's death.  Thus, Wingo applies where no final VA 
decision regarding the veteran's level of disability had been 
made which would affect a survivor's claim under section 
1318(b).  

Pursuant to the Court's decision in Marso v. West, 13 Vet. 
App. 260, 267 (1999):

[A] survivor of a deceased veteran is 
eligible for DIC under section 1318(b)(1) 
if (1) the veteran was in actual receipt 
of a 100% disability rating for the 
statutory period of time, (2) the veteran 
would have been in receipt of a 100% 
disability rating for such time but for 
CUE in a final VARO or BVA decision, or 
(3) if under the specific and limited 
exceptions under Carpenter or Wingo the 
veteran was "hypothetically" entitled 
to a 100% disability rating for the 
required period of time.

Effective January 21, 2000, 38 C.F.R. § 3.22 was amended to 
reflect VA's conclusion that 38 U.S.C. § 1318(b) authorizes 
payment of DIC only in cases where the veteran had, during 
his lifetime, established a right to receive total service-
connected disability for the required statutory period or 
would have established such a right if not for CUE.  See 65 
Fed. Reg. 3388-92 (Jan. 2000).

Under the current version of the regulation, even though a 
veteran died of non-service-connected causes, VA will pay 
death benefits to the surviving spouse or children in the 
same manner as if the veteran's death were service-connected 
if: 
(1) the veteran's death was not the result of his own willful 
misconduct, and (2) at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was: (i) rated by VA as 
totally disabling for a continuous period of at least 10 
years immediately preceding death; (ii) rated by VA as 
totally disabling continuously since the veteran's release 
from active duty and for at least 5 years immediately 
preceding death; or (iii) rated by VA as totally disabling 
for a continuous period of not less than 1 year immediately 
preceding death, if the veteran was a former prisoner of war 
who died after September 30, 1999.  38 C.F.R. § 3.22(a) 
(2002).

For purposes of this section, "entitled to receive" means 
that at the time of death, the veteran had service-connected 
disability rated totally disabling by VA but was not 
receiving compensation because: (1) VA was paying the 
compensation to the veteran's dependents; (2) VA was 
withholding the compensation under authority of 38 U.S.C. 
§ 5314 to offset an indebtedness of the veteran; (3) the 
veteran had applied for compensation but had not received 
total disability compensation due solely to clear and 
unmistakable error in a VA decision concerning the issue of 
service connection, disability evaluation, or effective date; 
(4) the veteran had not waived retired or retirement pay in 
order to receive compensation; (5) VA was withholding 
payments under the provisions of 10 U.S.C. § 1174(h)(2); (6) 
VA was withholding payments because the veteran's whereabouts 
was unknown, but the veteran was otherwise entitled to 
continued payments based on a total service-connected 
disability rating; or (7) VA was withholding payments under 
38 U.S.C. § 5308 but determines that benefits were payable 
under 38 U.S.C. § 5309.  38 C.F.R. § 3.22(b) (2002).

Pursuant to Karnas, the revised regulation clearly does not 
allow for consideration of hypothetical entitlement.  Under 
the circumstances of this case, the more favorable law is the 
former law because it allows for a consideration of 
hypothetical entitlement under specific conditions.  
Accordingly, the former law will be applied in the 
adjudication of this appeal.

The veteran was last discharged from service in June 1955.  
In August 1955, the veteran was granted service connection 
for residuals of a simple comminuted fracture of the left 
tibia, fibula and hip, rupture of bladder and tear of 
urethra, residual paralysis of the left sciatic nerve with 
marked leg atrophy and shortening, and left drop foot due to 
sciatic nerve palsy, malunion, and assigned a temporary total 
rating for convalescence from June 11, 1955.  Following re-
examination, an August 1956 rating decision assigned a 60 
percent rating for paralysis (motor) of the left sciatic 
nerve with atrophy of the left leg and foot drop, a 10 
percent rating for stricture of the urethra, and 
noncompensable ratings for residuals of a healed fracture to 
the left tibia and fibula with a 1/2-inch shortening, for 
residuals of a fracture to the right superior and inferior 
ischiopubic rami, for residuals of a fracture of the left 
inferior ischiopubic rami, for residuals of a fracture to the 
left iliac wing, and for healed postoperative scars of the 
left buttock and left iliac crest, all rated as 
noncompensably disabling; for a combined rating of 60 
percent, effective from December 27, 1955.  These ratings 
remained unchanged until the veteran's death.  Subsequently, 
in March 1991 and March 1998 rating decisions, the Buffalo RO 
confirmed the veteran's disability ratings.  The veteran did 
not appeal these decisions within the relevant time period 
and as such, they are final.  The veteran died in October 
1998.  The veteran was not in actual receipt of a 100 percent 
disability rating for the statutory period of time prior to 
his death and, consequently, entitlement to DIC benefits is 
not appropriate on that basis.

The record does not indicate that the appellant has 
specifically alleged that there was CUE in any final rating 
decision.  As the appellant has not raised this issue, the 
Board concludes that no further action or consideration is 
warranted as to this particular portion of the 38 U.S.C.A. 
§ 1318 analysis.

Applying the prior regulation and relevant case law, a 
consideration of hypothetical entitlement is warranted if the 
appellant submitted her claim prior to the March 4, 1992 
effective date of section 20.1106, or where no final VA 
decision regarding the level of disability was made.  See 
Marso, 13 Vet. App. at 267.  

The appellant filed her claim for DIC benefits under section 
1318 in September 1999, after the March 1992 effective date 
of 38 C.F.R. § 20.1106.  Further, VA decisions regarding the 
veteran's level of disability were made in August 1956, March 
1991 and March 1998, and they became final and there is no 
allegation of CUE.  Consequently, the exceptions in Carpenter 
and Wingo are not applicable and consideration of 
hypothetical entitlement under the circumstances of this case 
is not warranted.  Even assuming that consideration of 
hypothetical entitlement was warranted under the 
circumstances of this case, the Board observes that the 
evidence fails to show that if the veteran had filed for a 
total evaluation based on unemployability, that the effective 
date of hypothetical entitlement would have been in effect 
for 10 years prior to his death.  In this regard, the Board 
notes that SSA benefits were based in part on his service-
connected disabilities, but primarily on his nonservice-
connected degenerative disc disease.  Moreover, the veteran 
was granted SSA benefits retroactive to November 15, 1990, 
that is, for a period less than 10 years prior to his death.  



The Board sympathizes with the appellant.  However, the Board 
can find no basis under which to grant a claim for DIC 
benefits under 38 U.S.C.A. § 1318 and the appeal must be 
denied.

Entitlement to Dependent's Educational Assistance

In order to establish entitlement to educational benefits 
under Chapter 35, VA regulations provide that the applicant 
must meet certain criteria.  The applicant must be the 
dependent of a veteran who was discharged from service under 
conditions other than dishonorable, and the veteran must have 
died as a result of a service-connected disability or had a 
permanent and total service-connected disability at the time 
of his or her death.  38 C.F.R. §§ 3.807, 21.3020, 21.3021 
(2002).  In the instant case, the veteran did not die from a 
service-connected disability, nor was he permanently and 
totally disabled at the time of his death from a service-
connected disability.

The Board is bound by the regulations of the Department.  
38 U.S.C.A. § 7104(c) (West 2002).  Thus, for the reasons 
stated above, the Board has no legal authority to grant 
educational assistance benefits under Chapter 35.  
Consequently, entitlement to educational assistance under 
Chapter 35 is denied as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994) (where the law and not the evidence is 
dispositive of the issue, the claim must be denied because of 
a lack of entitlement under the law).




ORDER

Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 is denied.

Entitlement to Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, is 
denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

